Title: Thomas Jefferson’s Circular to Certain Republican Senators, 19 September 1811
From: Jefferson, Thomas
To: Varnum, Joseph Bradley,Smith, John,Gregg, Andrew,Leib, Michael,Condit, John,Lambert, John,Smith, Samuel (of Maryland),Giles, William B.,Brent, Richard,Worthington, Thomas,Pope, John,Anderson, Joseph,Franklin, Jesse,Turner, James,Crawford, William H.


          
                  Dear Sir 
                  Monticello Sep. 19. 11.
           The death of mr Mathers, Serjeant at arms to the Senate, is likely, I understand, to overwhelm you with sollicitations. each candidate will doubtless put
			 into motion every lever he can employ. 
			 one of them, Joseph Dougherty, whom perhaps you knew while he lived with me in Washington, where he did my riding business, imagines I may serve him, by bearing testimony to his character.
			 during the eight years he lived with me, I found him sober, honest, diligent &
			 uncommonly intelligent in business: and I verily believe he will carry all these good qualities into the service of the Senate, without a single one that I know of to lessen their value. his political principles too, which are perfectly correct, are not a matter of indifference in the choice of that officer. I know that your justice will weigh him in a fair balance with his competitors, and if you find him nothing wanting, it will
			 give me real satisfaction that the lot should fall on him. the religious duty I feel of being useful to the future fortunes of one who was so long a faithful member of my family must apologise
			 for
			 the trouble I give you in reading this, and it is quickened by the occasion it presents of tendering you assurances of my continued esteem & respect.
          
            Th:
            Jefferson
        